Citation Nr: 0943990	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-17 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbar spine with 
sciatica, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to October 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  

A hearing was held in December 2007, at the St. Petersburg 
RO, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2009) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.  

The record shows that the Veteran has submitted statements 
referencing his unemployability due to his service-connected 
disability.  The Board notes that although the Veteran has 
not specifically filed a claim for a total rating based on 
individual unemployability (TDIU), such is reasonably raised 
by the evidence of record and refers this issue to the RO for 
any necessary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.            
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In December 2008, the Board remanded the Veteran's claim for 
additional development.  Specifically, the Board directed the 
RO/AMC to obtain and associate updated VA treatment records 
with the claims file to include the most recent VA 
examination report which was scheduled for January 2008.  In 
reviewing the claims file, the Board acknowledges that the 
Veteran's VA treatment records were obtained and associated 
with the claims file.  However, there is no record of a 
January 2008 VA examination and there is no other examination 
report of record since the last VA examination that was 
provided in December 2006.  There is no indication as to 
whether the scheduled January 2008 VA examination was 
rescheduled, cancelled, unattended, or the examination report 
was simply unavailable.  The United States Court of Appeals 
For Veterans' Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
such, compliance with the terms of the remand is necessary 
prior to further appellate review, and if not, "the Board 
itself errs in failing to ensure compliance."  Id.  
Therefore, the Board finds that the RO/AMC must make further 
attempts to obtain the examination report scheduled for 
January 2008.  If the examination report is not located, this 
should be documented as such in the claims file.  

If the examination report is not available, the Veteran 
should be afforded a new VA examination.  The record reveals 
that the Veteran was last afforded a VA examination in 
December 2006.  Since that time, the Veteran and his wife 
submitted statements regarding the increased severity of the 
Veteran's service-connected disability.  In a January 2009 
letter, the Veteran stated that during the last few years, 
his pain has increased, he is unemployed, and is helpless at 
home.  His wife also explained that in the past few years, 
her husband's condition was worse and he was not capable to 
help her at home.  Accordingly, the Board finds that in light 
of these statements attesting to the increased severity of 
the Veteran's disability, the Board finds that a remand is 
necessary to ascertain the current level of severity of his 
service-connected degenerative disc disease of the lumbar 
spine with sciatica.  Green v. Derwinski, 1 Vet. App. 121 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2009).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should undertake efforts to 
obtain the most recent VA examination 
report scheduled for January 2008 and 
associate the report with the claims file.  
If the report is unavailable, this should 
be documented as such in the claims file.  

2.  If the examination report is 
unavailable, the Veteran should be 
afforded a VA examination to ascertain the 
current severity and manifestations of his 
service-connected degenerative disc 
disease of the lumbar spine with sciatica.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed. 

The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's disability.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, the examiner should indicate 
whether there is any form of ankylosis and 
state the total duration of incapacitating 
episodes over the past 12 months.  The 
examiner should also identify all 
neurological manifestations resulting from 
his service-connected disability.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

